DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
Response to Amendment
Amendment, filed on 11/23/2021 has been considered and entered. 
Claims 1, 5, 6 are amended.
Claim Objections
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation " " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Chung et al. (US 2007/0081340), in view of Tsuda (US2015/0091432).
 	Regarding claims 1, 3 & 5-7, 11,18, Chung et al. disclose a lighting assembly (LED light source module;3A see Abstract; Figs 3A, 3B, 4) comprising: at least one point-like light source (LED 30) having a first and a second electrical contact (electrical connectors 5); a lead frame (6) 
But Chung et al. fail to disclose a bottom surface of the plastic layer and a bottom surface of the metal areas forms a bottom-most surface of the lighting assembly.
However, in the same field of lighting assembly (LED module; Fig 9), Tsuda teaches metal areas (8) and bottom surface of the substrate are exposed outside and forms the bottom-most surface of the LED module for efficient heat dissipation (Paragraph 7).
Thus, it would have been obvious to one having ordinary skill in the art before the
effective filing date of claimed invention to remove solder mask layer so as to expose metal 
area and the bottom surface of plastic forming the bottom-most surface of the lighting assembly in the Chung et al., as taught by Tsuda for efficient heat dissipation.
Further, combined structure of Chung et al., and Tsuda fails to teach at least one driver connected to the one or more lighting assembly.

least one driver connected to the lighting assembly in order to activate LED, since such drivers are essential for functioning the lighting device.
Regarding claims 2 &10, Chung et al. disclose that the at least one point like light
Source (30) is connected on top of the lead frame (6) and a material, a shape and a size of the vias (21) is adapted in order not to decrease the heat spread (inherently the design is done for optimum heat spread).
	Regarding claim 4 & 12, examiner notes that applicant is claiming the product including a method of making the conductive traces. Consequently claims are considered a “product by process” claim. In spite of the fact that a product by process claim may recite process limitations, it is the product and not the recited process that is covered by the claim determines the patentability. Further, patentability of a claim to a product does not rest merely on the difference in the method by which the product is made. See MPEP 2113.
Regarding claims 8 & 14, Chung in view of Tsuda fail to disclose that the providing the conductive traces on the first surface of the plastic layer comprises: covering the first surface of the plastic layer with a conductive layer; and partly removing the conductive layer in regions where no conductive traces are to be placed.
However, it would have been obvious to one having ordinary skill in the art to cover the first surface of the plastic layer with a conductive layer; and partly remove the conductive layer in regions where no conductive traces are to be placed, since such procedure is commonly known in the art (For evidence see US 6032551).
.
Claims 9 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. in view of Tsuda, as applied to claim 6 above, and further in view of Yamano (US 2007/0224809).
Regarding claims 9 & 15, the combined structure of Chung and Tsuda teach all the limitations of claims 9 & 15, except for growing more conductive material on top of the conductive material to form thicker conductive traces by electro-less plating.
However, in the field of forming wiring, Yamano teaches forming a wiring and then growing metal on it by electro-less plating method to make thick wiring (paragraph 15).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention use growing conductive material on the wire by electro-less plating method in order to make thick conductive traces.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
   Contact Information

ny inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.


Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875